Appendix 3

ENVIRONMENTAL MNAGEMENT PLAN (EMP)

Accompanying Application for Large Scale Mining Licence (LML)
Over

Area under Prospecting Licence No. 19622-HQ-LPL at Mwachilinga, Shantumbu
Area, Kafue District.

By
Lu Hang Stone Mining Company Limited
Plot No.2440, Chipwenupwenu Road, Makeni,
P.O. Box 33612,
LUSAKA

ES STON
Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katve District. Lu Hang Stone Mining 28
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.B0x 33612, Lusaka.

3.1 Environmental Project Brief

In pursuant to the Environmental Impact Assessment (EIA) Regulations, Statutory
Instrument No. 28 of 1997, an Environmental Project Brief (EPB) for the Dolomitic /
Limestone Quarry project at Mwachilinga / Shantumbu Area in Kafue District of Lusaka
Province was submitted to Zambia Environmental Management Agency (ZEMA).
Approval and issuance of Decision Letter is awaited.

3.2 Project Location and Access

The proposed project site of extent area approximately 79 hectares is located at
Mwachilinga Village, Shantumbu Area in Kafue District of Lusaka Province of the
Republic of Zambia. Location of the site is as described in Appendix 1 (1.2).

3.2 Relevant Legislation

3.2.1 Environmental Protection and Pollution Control Act, Chapter 204 (EPPCA)

The primary environmental legislation in Zambia is the “Environmental Protection and
Pollution Control Act" (EPPCA) of 1990 and the Environmental Protection and Pollution
Control (Amendment) Act of 1999. This legislation sets out a framework for
Environmental Impact Assessments (EIAs) as well as establishing the Environmental
Council of Zambia as a regulatory body charged with the responsibility of overseeing
the implementation of the requirements of the environmental legislation.

Under the EPPCA, regulations have been issued setting out detailed requirements for
environmental reporting in relation to new developmental projects like the one being
proposed by Lu Hang Stone Mining Company Limited.

3.2.1.1 The Environmental Protection and Pollution Control (Environmental Impact
Assessment) Regulations, 1997.

Relevance and Compliance

The legislation requires that any project developer for any new developmental project
prepares an Environmental Project Brief (EPB), which is a report that includes preliminary
predictions of possible impacts of a proposed project on the environment and
constitutes the first stage of environmental impact assessment process. Once
completed, the project brief should be submitted to the relevant authority for their
review and assessment.

The preparation of this Environmental Project Brief (EPB) by the developer is in
compliance with the requirements of the Environmental Impact Assessment (EIA)
Regulations of 1997. Negative environmental aspects arising from project
implementation have been identified and these will have to be mitigated. The
mitigation measures for the identified impacts are tackled in the management plan
included herein.

———————

Large Scale Mining Licence (ML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka,

Pac)

3.2.1.2 The Water Pollution Control (Effluent & Waste Water) Regulations, 1993
Relevance and Compliance

Under these regulations, the term “pollutant” is defined as any substance or energy
which if it enters or is discharged into water may cause discomfort to, or endanger the
health, safety and welfare of persons, or may cause injury or damage to plant or
animal life or property, or which may interfere unreasonably with normal enjoyment of
life or property or use of property or conduct of business and those objects or
substances as may inadvertently obstruct or divert the natural flow of a water course
when discharged or dumped into it.

The proposed site does not communicate with the regional or local drainage system.

3.2.1.3 The Air Pollution Control (Licencing & Emissions Standards) Regulations, 1996.
Relevance and Compliance

Air pollution is usually a major environmental issue for any quarrying operation. It is for
this reason that these Regulations sets emission limit levels, rates, amounts or
concentrations of a given substance discharged in the air that must not be exceeded
by an operator.

As a way of complying with the requirements of these regulations, the developer shall
apply for permits to discharge any air pollutants that would arise as a result of the
proposed quarrying operations at the site so as to ensure that the limits would be within
the specified limits by the inspectorate.

3.2.1.4 The Hazardous Waste Management Regulations (S.I No. 125 of 2001)

Relevance and Compliance

The proposed operations will strive to comply with the term “environmentally sound
management of hazardaous waste". This means taking all reasonable and practical
steps to ensure that hazardous waste is managed in a manner, which will protect
human health, animals, plants or the environment against adverse effects which may
result from such waste. The possible sources of such waste at the proposed site will
include medical waste. Incineration of medical waste will be one way of managing
waste as it renders them harmless or inert.

3.2.2 The Mines and Minerals Development Act, 2008, Chapter 213.

The Mines and Minerals Development Act No.7 of 2008 regulates mining activities and
operations for the protection of the environment from prospecting through up to
closure of mine. Under the Act, several regulations have been issued that are specific to
operations relating to mining / quarrying which will have to be complied with by the
developer.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka

30

3.2.2.1 Mines and Minerals (Environmental) Regulations, 1997, (SI 29 of 1997)

Relevance and Compliance

These regulations establish the requirement for any mining operation to submit an
Environmental Project Brief as part of any new development. This legislation places the
initial responsibility for assessing any new mining application with the Mines Safety
Department (MSD). It however, recognizes the pre-eminence of the EPPCA of 1990 and
the role of the Environmental Council of Zambia as the lead agency on alll issues
relating to environmental protection in the country. Therefore, the preparation of this
project brief by the developer is in fulfillment and complying with this requirement.

3.2.2.2 Mining Regulations, 1971

Relevance and Compliance

Any mining / quarrying operation in Zambia has to be conducted in accordance with
the requirements of these regulations, which is enforced by the Mines Safety
Department (MSD). Under these regulations, there shall be a miner Owner and a mine
Holder, as well as competent persons appointed to execute a mining operation. The
mine Holder, who in most cases is a Mine Manager, is responsible for the day to day
running of mining operations while the Owner provides necessary means to enable the
Holder run the operations smoothly.

As a way of complying with these regulations, the developer shall appoint a mine
Owner and a Holder once the proposed operations are up and running. The Holder will
be responsible for all operations at the Quarry including the reporting of incidences and
accidents to the Director of Mines Safety Department.

3.2.2.3 Environmental Protection Fund (EPF) Regulations (SI No. 102 of 1998)

Relevance and Compliance

The legislation requires all holders of mining licences to make cash contributions to the
Environmental Protection Fund whose objectives are:

(a) To provide assurance to the Director of Mines Safety Department (MSD) that a
person who holds such licence or permit shall execute the Environmental
Management Plan in accordance with the Mines and Minerals (Environmental)
Regulations of 1997; and

(b) To provide protection to the Government against risk of having the obligation to
undertake the rehabilitation of a mining area where the holder of a licence or
permit fails to do so.

As a requirement under these regulations, the developer will commence the deposition
of monies into the EPF after the first environmental audit that will be performed by an
independent consultant.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

31

3.2.3 Forestry Act, Chapter 199

The Forestry Act of 1974 provides for the management, conservation and protection of
forests and trees. The Act prohibits the felling, collection or injuring of forest products in
protected forest areas or forest reserves, unless a licence has been obtained to do so.
The Act also prohibits excavations, conservation, and operation of machinery which
the forest reserves or protected areas.

Relevance and Compliance

The extent area of the proposed Large Scale Mining Licence is only 79 hectares, and
the actual Quarry and crushing plant will be confined in a very small area of less than
10 hectares. The felling of trees or forest and disturbance of vegetation will be almost
negligible especially that the quarrying operations will be on the site previously
cultivated. The nearest designated forest, Lusaka South Extension Local Forest No. 55 is
about 2.7km north and would not be affected by the operations.

3.2.4 Town and Country Planning Act, Chapter 283

The Town and Country Planning Act provides for the control, use and change of land
use zones and reservations for various purposes e.g. citing of work sites. It also provides
for the compensation of affected communities by planning decisions and regulated
developments.

Relevance and Compliance

The proposed site falls under Kafue District Council and according to the office of the
Director of Works at the Council, it was advised that the Mwachilinga / Shantumbu
Quany site falls within titled farmland owned by the developer.

3.2.5 The Local Government Act of 1991
The Act provides for the establishment of Councils in the Districts, the functions of local
authorities and local government system.

Relevance and Compliance

Some of these functions which will be of relevance to this particular project being
proposed by the developer relate to pollution control and the protection of the
environment in general within their locality. Since the proposed project is located in the
Kafue District, the Kafue District Council will be responsible for the particular aspect at
the proposed project.

3.2.6 The Water Act of 1949
The Act establishes the Department of Water Affairs (DWA) and the Water Board with
the responsibility of looking after the water resources of the country. The Department of

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

32

Water Affairs is responsible for the hydrology (surface water), hydrogeology
(groundwater) as well as quality aspects of these water resources in the country.

Relevance and Compliance
The project will have to comply with this Act on aspects of underground water in view
of accessing the water resource through the aquifer.

3.2.7 The National Heritage Conservation Act of 1989

The Act provides for the protection and conservation of heritage resources, cultural
and historical sites, and the Act enforced by the National Heritage Conservation
Commission (NHCC).

Relevance and Compliance
If any such site within the proposed project area is found, the NHCC shall be informed
and such a site should be preserved.

3.2.8 The Lands Act of 1995 and the Land Acquisition Act of 1995.

The Act provides for the alienation, transfer and change of land. It also provides for the
compulsory acquisition of land by the President whenever he is of the opinion that it is
desirable or expedient to do so in the interest of the public.

Relevance and Compliance

The land is divided into state, private and traditional land. The proposed project falls
under traditional land in Senior Chief NKkhomeshya Mukamambo II of the Soli people of
Lusaka Province. The area Chief would be consulted whenever need arise.

3.2.9 The Public Health Act of 1996.
The Act provides for the prevention of diseases, drainage, latrine and disposal of
sewerage and treatment systems.

Relevance and Compliance

The proposed project site will have to comply with these aspects and measures will
include proper disposal of wastes generated on site so as to prevent outbreak and
spreading of diseases.

3.2.10 The Explosives Act of 1971.

The Act gives guidance on the purchase, transportation, storage and usage of
explosives. The Mines Safety Department (MSD) through the Explosives Section enforces
this Act.

33

._”"-"r-nr”

Relevance and Compliance

Tne proposed project shall comply with this Act by getting permits from MSD prior to
construction of explosive magazines, and purchase of any explosives that will be used
for blasting operations. The purchase, transportation, usage as well as storage of the
explosives will be under the guidance of a holder of a valid Zambian Blasting Licence.

3.2.11 The Zambia Wildlife Authority Act, 1989.

Tne Act provides for the conservation and management of ecosystems to preserve
them from impacts of modern man. The Act also regulates the type and extent of
tourism activities that may be permitted in the national park or game management
area settings.

Relevance and Compliance

The proposed quarrying site is very far from the nearest Game Management Area
(GMA), Chiawa GMA which is 27km SE of the proposed quarry site. Despite the
proposed physically being far from the National Park or GMA, environmental and
ecological considerations shall be taken into account by the developer to avoid
environmental impacts on any wildlife.

In addition, the developer will comply with any other conditions that would be set out in
any decision letter regarding wildlife in general.

3.3 PROJECT DESCRIPTION
3.3.1 Project Objectives
« To utilize the Mwachilinga / ShantumbuQuanmry site and commence sustainable
quarrying operations under a mining right.

e To produce various stone aggregates and quarry dust to meet the huge
demand of quarry products by the construction industry through various
developmental projects in Kafue District, and Lusaka Province in general.

e« Tocreate meaningful employment to the local community and contribute to the
local and regional economic growth.

3.3.2 Main Activities
The proposed project will have four major phases namely Site Preparation; Construction
Phase; Operation Phase; and Closure Phase.

3.3.2.1 Site Preparation Phase
The main activities that will be carried out include:-

«siting of quarrying layout taking into account information generated during the
prospecting stage.

e Clearing and preparation of the site within the designated quarry boundaries
falling in the mining licence area; and

e Preparation of site access roads to the quarry to be used by vehicles.

3.3.2.2 Construction Phase

The construction Phase will involve the mobilization, installation and assembling of the
crushing plant on site. Other activities during this phase will include the development of
the quarry which will be the source of stone, the raw material for the aggregate and
quarry dust products. The construction of the office block, ablution, magazines, fencing,
workshop and storerooms will be done during this phase.

3.3.2.3 Operational Phase

The operational phase will proceed after overburden removal, which is negligible,
formation of terraces on the identified dolomitic / limestone hill. This operational phase
will involve the actual production of the required products, and most of the impacts
that will require mitigation will take place during this phase. The major activities at the
quarry site will be:-

e = Drilling
Drilling of vertical 90mm - 145mm @ by ~12m deep blast hole in a specific drill
pattern will be done by a crawler mounted pneumatic drill rig.

e Blasting

After drilling sufficient blast holes in a specific pattern, light charge primary
blasting will be carried out whenever necessary using light charge of emulsions
with Cordtex and sand stemming. Lighter charging will be used to avoid fly rocks
and reduce sound and dust emissions beyond acceptable levels. All primary
and secondary blasting will be carried out during day time between 08:00hrs to
17:00hrs. In addition to audible warning, warning signs as per requirement of the
Explosives Regulations will also be posted on all approaches prior to blasting
time.

To minimize on blasting activities, a CAT 320D Hydraulic Breaker will also be used
to break bigger boulders into smaller manageable pieces.

A qualified BLH will be used to conduct all blasting operations.

e Loading
An Excavator (CAT 320D2) will be used to load the blasted material from the
Quarry face onto a dump truck which will then transport the material to the

Crushing plant. The Excavator-Dump truck-Crusher combination will also be
alternated by using LHD equipment, especially during initial stages.

Crushing

At the crushing plant, quarry material will be off loaded directly into the feeder,
which will feed into the Primary Jaw Crusher (PJC). From the PJC, the crushed
material will be conveyed via a conveyor belt into a Secondary Jaw Crusher
(SJC) where the three different quarry products will be produced i.e. 0-5mm, 5.1-
10mm, and 10.1-25mm will then be conveyed using three conveyor belts to
storage areas awaiting collection by clients. The oversize rocks in the vibrating
screen will be routed to the impact crusher and sent back to the Jaw Crusher for
further crushing.

Transportation
Once the material has been broken down into correct sizes in the crushing plant,

it will be put into various stockpiles, according to the sizes. From these stockpiles
the material will be loaded onto trucks and transported to clients.

Stock piling

Stockpiling will be automatic by conveyor belts sited on different quarry
aggregates sizes and quarry dust stockpiles. However, a diesel propelled LHD will
be used on the stockpiles to handle quarry products spillage and maintenance
of stockpile profiles.

3.3.2.4 Decommissioning and Closure

The decommissioning and closure phase will come at the end of quarrying operations
when all the quarry stone reserves would have been exhausted within the area under
mining licence. At closure, the site will be rehabilitated so that some other sustainable
land use other than quarrying could be permitted. To ensure that this is achieved,
progressive rehabilitation of the area shall start on commencement of the operations at
the Quarry and will be integral part of the entire project cycle at the Quarry. All
disturbed areas will be progressively rehabilitated once the operations cease in the
particular area.

Closure phase activities will include:-

Site rehabilitation and remediation;

Preparing the area for other sustainable post quarrying land use;

Writing and submitting of a closure report to the Director of Mines Safety as
required under the Mines and Minerals Environmental Regulations of 1997; and
Surrendering of the licence area to the Ministry of Mines and Minerals
Development.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining

Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

36

—_

3.3.3 Raw Materials and Other equipments

The main raw materials of the proposed project are the quarry stone which is in
abundance within the mining licence area. Equipment and plant that will be required
on site for smooth running of operations will include:-

¢ Drilling rigs;

e Excavators;

¢ —Front-End-Loaders (LHDs);

e Dump trucks;

¢ Gen-sets

e =Crushing plant (with pollution control kit); and
e = Utility trucks

e Weigh Bridge

3.3.4 Products and by-products
The following will be the products at the proposed project:-
e =-6mm Quarry Dust;
« 9.5mm Quarry Aggregates;
* 13.2mm Quarry Aggregates; and
« 19mm Quarry Aggregates.

3.3.5 Alternatives

3.3.5.1 Project alternatives

Project Option

The “Project Option" will mean allowing the developer to go ahead with the continued
quarrying at the proposed quarry site at proposed Mwachilinga / Shantumbu. The
proposed project will create employment opportunities and positively contribute to the
local and national economic growth. With a multiplier effect of about 10-15 people in
Zambian rural setting, an estimated 750 people will directly benefit from the proposed
project by the developer.

Although the project will have some negative impacts such as noise, dust emissions and
vibrations, they can be contained with the implementation of a proper Environmental
Management Plan (EMP). In addition, the human settlements are quite away from the
actual quarrying sites to have serious adverse impacts.

No Project Option

The “No Project Option” will mean not going ahead with the proposed project. This
option must be weighed against the loss of a multi-million dollar investment that the
project developer intends to invest in the rural local economy. The proposed project will
employ a lot of people and the majority of this staff complement will come from the

37

local area. The project will have numerous knock-on effects for the local and regional
economy.

The “No Project Option” will therefore be a major setback for the local, regional and
national economic development as it would deny the much required materials for the
construction industry which has great potential of growing at a fast rate. Current most
suitable quarry products coming from RDA Quarry is not adequate.

Of the above two options, the most favourable one is the “Project Option”. Its
advantages for outweigh those of the “No Project Option". The “ Project Option” will
reduce the high levels of unemployment in the area, and also curb unlicenced
quarrying activities.

Mining Process
There is one option for the mining of quarry stone, which is the raw material in the whole

production process, and this :-

e Open pit ( terracing )mining
The quarry stone deposits at Mwachilinga / Shantumbu forms a hill as rock dolomitic /
limestone outcrop and are therefore amenable only to open pit mining method. In
Phase |, initial stage of Quarrying, for about 28 years, terracing of the hill will be done

Open Pit mining method will be used, with terracing techniques.

3.4 SITE DESCRIPTION

3.4.1 Topography

The Mwachilinga / Shantumbu has a flat and genile rolling terrain and typical of the
Lusaka plateau characterize most of the area of Lusaka Province. The geomorphology
of the area is typical of the Central African plateau and closely follows the geology of
the area.

3.4.2 Climate

The climate of the Kafue District, Mwachilinga / Snantumbuarea where the proposed
project site will be located is characterized by three distinct seasons determined the
movement across the region of the Inter-Tropical Convergence Zone (ITCZ) and is
typical for much of the Central African Plateau. The region experiences a cool dry
season from mid-April to August, a hot season from September to October and rainy
season from November to April.

38

The proposed project area receives an annual rainfall in the region of around 600mm to
700mm with mean annual rainfall days of 70-80 days i.e. between December, January
and February receiving over 70% of annual rainfall.

THE REPUBLIC OF ZAMBIA]
RAINFALL

Figure 3.4.2 (1): Showing rainfall for project area
3.4.3 Flora and Fauna
The natural type of vegetation occurring at Mwachilinga / Shantumbu mainly comprise
of munga woodlands on heavy soils. Mainly clay soils with bad workability, 17°C - 18°C
min. and 22°C - 23°C max. temperature. The proposed quarry site has mainly short
grass and shrubs supported on thin layer of lateritic soils underlain by dolomitic /
limestone rock formation which is/was exploited for quarry stone.

No much fauna exist within the mining licence area and quarry site due to increased
human activities, as much of the area is used for subsistence farming by the local
community. The few fauna life just include species rodents, reptiles, insects and
grassland bird species which find habitat in beneath surface, in rocks, anthills, grass and
shrubs.

3.4.4 Geology
The general geology of the area mainly consist of meta-carbonate rocks of various
types. Refer also to Appendix 1 (1.5).

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

39

3.4.5 Soils

The soil types correspond closely to the geology, topography and climate of the area.
Generally the Mwachilinga / Shantumbu area soils are clay. However, most of the
portions at the quarry site is lateritic underlain by dolomitic limestone. The soil types of
the area is shown in Figure 3.4.5(1) as described under F.A.O /UNISCO classification.

SOILS REFERENCE

Soil the sedimentary and metamorphic rocks with weathered
sroduets rich in Terromagnasion sninerats, om
RED CLAYS. Topsoil textures. clay to sandy clay loam. ark red where well drained and brown to Es
dark grey brown where poorly drained. o
LEACHED RED CLAYS. Simitar to the above but with a more inert clay and low base saturation due
to leaching by excessive rainfall........

rived from acid rocks,

sine luding escorprents

Figure 3.4.5 (1): Soil type of the proposed project area.

3.4.6 Hydrology

3.4.6.1 Surface Water Features and Drainage

The proposed quarry site does not communicate with either local or regional drainage
system.

3.4.6.2 Underground Water Resources

The proposed quarry site is underlain by dolomitic limestone with low permeability.
However, due to fissures and joints characterized by the some rock formation,
Underground water may communicate with quarrying operations.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

The underground water source within the area underlain by the dolomitic limestone
may not be useful for human consumption.

3.4.7 Existing Land use

Apart from quarrying, the land at the proposed site is not used for any other social-
economic activity due to the underlain dolomitic limestone which support little
vegetation growth. However, some portions are used for the grazing of live stock,
especially goats which feed of leaves from the shrubs.

3.4.8 Human Settlements

The proposed quarry site falls within the developer's property, and there is no other
settlement within the property. However, the property shares boundary with other
properties.

3.4.9 Cultural Characteristics
The site reconnaissance survey conducted and information gathered revealed no
presence of sensitive sites.

3.5 POTENTIAL ENVIRONMENTAL IMPACTS

Table 3.5.1 - Environmental Impact Matrix for proposed Mwachilinga / ShantumbuQuarry Project

3.5.1.1 Water
Sources

Maintenance

Fuels and oil leakages and spills from

Very Low

Maintenance of

of Machinery | machinery during maintenance onto Negative machinery except in
ground may find way to surface and case of breakdown will
ground water sources only be carried on in
designated areas.
Machinery will be
maintained in good order
Pit Dewatering | Water table Very Low For initial 28 years, no
When the water table is reached in the Negative Open Pit expected.

pit, the pit dewatering will lower the
water table in the vicinity of the quarry
area, thereby affecting boreholes used
for portable water within the licence
area.

Resource will be
exploited from hill by
terracing. Nearest bore
hole about 1km from pit
location.

3.5.1.2 Landscape

Pit Excavation

Open Pit

Excavation of pit and removal of quarry
stone will create a permanent open pit
of about 15m deep and 120m wide.

Stockpile &
Dumps

Stock piles (Quarry products)

Stockpiles of quarry products awaiting
disposal , and overburden materials at
Waste Rock Dumps(WRD) may protrude
above the natural surface topography
of the area thereby detracting away
from the natural scenic beauty of the
area.

Moderate to
low negative

Open pit area will be
fenced off to restrict
access by the public.

Pit and WRD areas will be
rehabilitated
progressively.

3.5.1.3 Impact on :

Fuel & Oil

Fuels and oil leakages and spills from

Maintenance of

Crushing

will be on project workers on site.

Very Low
Soils leakage machinery during maintenance onto Negative machinery except in
ground causing soil contamination. case of breakdown will
only be carried on in
designated areas.
Soil This may be caused by passage of Movement of quarry
Compaction quarry machinery on the roadways, thou machinery will be
this may be extremely limited as much of restricted to existing
the area is lateritic and is exposed rock. roadways.
3.5.1.4 Impact on Pit Excavation |The presence of lateritic soils and | Very Low Absolute minimal
Vegetation Stockpile & extensive rock outcrops with scant | Negative vegetation will be
Dumps vegetation cover comprising of grass allowed.
Roadways and isolated shrubs reduces the
Stockpile & possibility of significant negative impacts
Dumps on vegetation.
Crushing Plant
Explosive
magazine and
other
infrastructure
3.5.1.5 Noise Quarry The major source of noise impacts will Low to Project vehicles and
Impact vehicles and come from drilling, blasting and crushing | Moderate quarry machinery will be
Machinery operations, as well as the site movement | Negative. fitted with noise control
Drilling of heavy trucks collecting and delivering gargets.
Operations materials on site haul roadways.
Blasting Workers will be provided
operations The major effect these activities will have with ear plugs and ear

muffs for protection

Operations

However, given the distance and the
buffer zone that will be maintained
between the project area and the local
communities, the impact will not be
significant.

against excessive noise.

3.5.1.6 Impact on
Air

Dust

Crushing Plant

Drilling
operation

Blasting
operation

Movement of
heavy duty
equipment

Wind blowing
dust from
roadways,
stockpiles and
Waste Rock
Dumps.

The generation of dust from the crushing
plant, drilling and blasting in the pit,
movement of heavy duty equipment on
site roadways and wind blowing dust
from the stockpiles may have several
implications on both human and plant
life in the project area and its vicinity.

The prolonged exposure to dust
emissions and particulate matter may
lead to eye and respiratory irritation and
chest infections such as asthma. In
plants, the deposition of dust on leaves
and flowers may interfere with pollination
and other functions such as
photosynthesis, respiration and
transpiration, which are important for
plant survival.

Moderate
Negative

Water sprays will be used
to surprise ducts on major
dust sources.

Drilling rigs will be fitted
with dust collector.

Operators will be
provided with protective
clothing and dust masks.

Vegetation will be
encouraged to grow on
Waste Rock Dumps.

Table 3.5.2 - Social-Economic Impact Matrix for proposed Mwachilinga / Shantumbu Quarry Project

3.5.2.1 Employment The proposed project will generate Very High
Generation employment opportunities for about 50 Positive
local Zambians and all this staff
complement will be sourced from within
Mwachilinga / Shantumbu, Kafue
District. The provision of employment will
have several multiplier effects at the
household level and in the general

economy.
3.5.2.2 Housing Workers at the | The demand for independent housing | Very High
Quarry units will increase as a_ result of | positive
employment offered.
Immigrant
traders As more are employed business will
increase, and demand on goods and
services will also increase and therefore
attracting immigrant traders resulting in
increased demand on housing units. |
3.5.2.3 Health Workers The company will have a medical Very High
Community scheme for all its employees and their Positive
immediate families at a reputable
hospital.

The company will operate a First-Aid
Clinic within the licence area.

3.6 ENVIRONMENTAL MANAGEMENT PLAN (EMP)

Impacts on Site Very low The components at the proposed Quarry Preparati | Closure
Vegetation Negative project such as:- Quarry; Crusher; Manager on Phase | Phase
Explosive Magazine area; Stockpiling
Areas; and Access Roads will not result in
significant loss of vegetation due to little
vegetation on site. In addition, the area
that these components will occupy will
just be about 10% of the mining licence
area. However, workers and members of
the public will not be allowed to exploit
trees and other vegetation within and

around the project area. al!
Impact on water Medium / Low | Drums and other materials containing | Quarry Preparati | Closure
sources Negative oils and other products will be kept in | Manager / on Phase | Phase
bonded areas. Developer

Spillages will be contained and disposed
of in line with specifications in national
legislation.

Dewatering of Open pit is not expected
to affect groundwater used as portable
within the vicinity of the project area.
However, boreholes will be monitored
regularly in terms of water levels and if
necessary, an alternative clean water
supply will be provided to the site work
force and local community.
Maintenance of machinery will be | Quarry Preparati | Closure
conducted on a concrete plinth. Manager / on Phase | Phase

l Developer

Impacts on | Moderate — Trimming of Quarry pit edges to a slope Quarry : Preparati | Closure
Landscape Negative of about 1:3 and reshaping of the quarry | Manager on Phase | Phase
(Visual Intrusion) pit (landscaping) so as to make stable

and suitable for the desired long-term
land use and minimise long-term visual
impacts.

Leveling (landscaping) of excavated
areas, and cleaning of rock boulders.

| Fencing the area to ensure that only
authorized people have access to
_| project area. _ -
Impacts on Soils Low Negative | Proper management of lubricants and | Quarry Preparati | Closure
fuels together with the disposal of | Manager on Phase | Phase
domestic waste to designated sites.
Areas used for the maintenance of
machinery will be bonded.

Impact on wildlife | Very Low To prevent generation of high noise that | Quarry Preparati | Closure
negative could affect any wildlife if any, use of | Manager on Phase | Phase
explosives will be restricted to absolute
minimum practically possible during
blasting. Cautious blasting techniques
will be used during blasting operations,
| especially with cordtex and ANFEX.

However, negligible effect is expected
on wildlife as there is no evidence of
wildlife within the vicinity of the quarry
_ area. _
Soil Compaction Low negative | Landscape (rehabilitate) areas where | Quarry Preparati | Closure
mining of quarry stone has ceased. Manager on Phase | Phase

Air pollution / Dust Moderate Use of wet process in crushing and screening | Quarry Manager | Preparatio | Closure of
nuisance Negative process at Crushing Plant. _ | n Phase Quarry
Provision of protective wear to workers such
as overalls, goggles, safety boots, hard hats
|_and dust masks. -

Water spraying on roadways and stockpile
areas at least twice per day.

Noise nuisance / Low negative Warn residents of surrounding areas before | Quarry Manager | Preparatio | Closure of
Safety blasting. n Phase Quarry
Blasting will be carried out between 08-17hrs
and limited to cautious blasting with lighter
explosives.

Provide safety tips to workers.

Provision of appropriate protective wear to
workers within vicinity of strong noise areas
such as crusher plant.

| Local Employment Very High Ensure that non-skilled jobs were given to | Developer Preparatio | Closure
Positive members of the local community. n Phase Phase
Ensure that wages and salaries are
—_ _ competitive. : _ - -
Corporate Social Very High Some materials will be used to repair and | Developer Optional Closure
Responsibility (CSR) Positive construct roads that will be used by the | Phase Phase

general public in Kafue District and other
parts of Lusaka Province. __
Public Safety Medium The company conduct public sensitization | Quarry Manager | Preparatio | Closure
Negative on the dangers of trespassing into the n Phase Phase
Quarrying area through public meeting, and
_ - warning signs. _ _
Quarry Pit wall Medium Storm water and erosion management | Quarry Manager | Preparatio | Closure
stability Negative measures will include the construction of n Phase Phase
diversion channels around the perimeter of
the pit and profiling of roadways to re-direct
storm water run-off away from the pit and
slopes.

3.6.1 QUARRY PIT
Operational Phase

Surface Water/Groundwater

Storm water will be collected in sedimentation ponds prior to release into the drainage
system of the area. Sedimentation of the water prior to releasing area drainage system
will help to check siltation.

The dewatering of the pit will lower the groundwater level in the vicinity of the quarry
pit. However, there is no borehole for portable water within a radius of 200m of the pit.
As such dewatering of the pit is not expected to affect the deep groundwater used for
portable water in the mining licence area. The production borehole will however be
monitored regularly in terms of water levels and if necessary, an alternative clean water
supply will be provided.

Pit Stability

Storm water and erosion management measures will include the construction of
channels around the parameter of the Quarry Pity and profiling of the roadways to re-
direct storm water run-off away from the pit and slopes. Sedimentation ponds will be
constructed at the bottom of the pit to manage siltation in slope run-off. The pit will be
de-watered and de-silted to prevent the accumulation of silt and water, and to ensure
the security of the quarry pit and safety of miners. These measures will minimise the risk
of pit wall failure and prevent flooding.

Public Safety

Unauthorised persons will be informed of the dangers of the dangers of entering into
areas of quarrying / mining operations through public consultation, liaison with
surrounding local communities and placement of warning signs. Company security
officers will patrol and check for all possible trespassers.

Post-Closure Phase

Surface Water/Groundwater

Pit de-watering will cease at the end of the project at which time the quarry pit will be
allowed to flood naturally by groundwater inflow and direct precipitation. This will
create a new surface water resource for the surrounding area that could be used for
sustainable land uses such as fishing.

The water in the pit will be monitored as part of the 5 years post closure environmental
monitoring programme to ensure that there is no deterioration in groundwater quality
that could affect its post closure use.

Pit Wall Stability
Final pit walls will be designed with adequate safety factors to ensure long-term pit

stability. The pit parameter will be profiled to prevent surface run-off flowing into the pit
or saturating the pit walls. Pit wall stability will be monitored as part of the project's post
closure environmental monitoring programme.

Public Safety

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka

49

Warning signs will be placed around the pit perimeter and on approaches to warn the
public of the danger of falling into the pit and / or drowning.

3.6.2 CRUSHING PLANT
Operational Phase

Surface Water/Groundwater

The run-off water from the quarry dust and aggregate stockpiles will be collected in
drains and directed to silt trap where the solids will settle out. Clean water will be
discharged to the main drainage system of the area. The drains and silt trap will be
regularly maintained and cleaned out.

Air Emissions, Noise and Vibration

The release of airborne dust from the crushing plant and stockpiles will be suppressed by
regular spraying with water sprays and water carts. Water sprinkler systems will be
installed in the Crushing Plant and at all bulk transfer points to suppress dust.

3.6.3 TRANSPORT INFRASTRUCTURE
Operational Phase

Accidental Spills / Releases

The contamination of soil, air and water /or water resulting from any spill will be
minimized. The developer will implement procedures for the transport of hazardous
materials to, from, in and around the project site. These procedures will include but not
limited to:-

e Emergency response training for all employees;

e Use of designated transport routes only; and

« Vehicles road worthiness checks and implementation of a_ preventive
maintenance programme.

Site transport infrastructure including roads, weigh bridges, and speed limit signs will be
subject to a preventive maintenance programme to ensure that they are kept in a
good condition. This will reduce the number of site road accidents / incidents.

Air Emissions

The generation of dust by heavy equipment and vehicles on site roadways will be
prevented by frequent water spraying as well as observation of speed limits. Speed limit
signs will be hang on alll site roads.

Deterioration of Public roads due to heavy traffic
The usage of site access roads by heavy trucks travelling to and from the project area
has the potential to cause damage to the roads both internal and outside.

To mitigate this impact, the developer will subject all loaded trucks to a weigh bridge
that will be constructed in order to meet the Road s Development Agency (RDA)
requirements.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Katue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

50

3.6.4 WASTE MANAGEMENT

Operational Phase

Industrial Waste Generation

All the materials that will be generated will be sorted to facilitate re-use / recycling. Re-
usable materials such as empty drums will be re-used, sold or given away to employees.

Medical Waste Generation

Medical Waste that will be generated from the site may cause contamination if not
handled and disposed properly. All medical waste will be incinerated in an approved
incinerator.

3.7 ENVIRONMENTAL MONITORING PLAN (EMoP)
The developer will implement an environmental monitoring programme within the
proposed project area. The monitoring plan will include the following:-

« Air Emissions; and

© Quarry Pit Stability

3.7.1 Air Emissions

Air pollution will occur as a result of dust emissions from the blasting operations, crushing
operations, movement of vehicles in the project area and dust blow off from various
sources across the project area including the stock pile.

Dust Emission Monitoring
Dust levels will be monitored on a monthly basis within the entire project area and the

obtained results will determine what mitigation measures to be implemented so as to
comply with the Zambian Statutory dust emission limits.

In addition, ambient dust concentrations will be monitored in the entire project area to
determine total suspended particles in air (statutory guideline is 120”ug/m* - average
over 24 hours).

Dust concentrations will be monitored using MSD approved monitoring equipment and
personal gravimetric samplers worn by operators in critical areas like the crusher plant.

Besides, all employees will be subjected to routine pneumoconiosis examinations
conducted by government approved institution.

3.7.2 Quarry Pit Stability

The pit will be monitored for storm water around it in order to prevent erosion and
ultimately in-pit mud rush. The pit will be monitored and reviewed for pit slope stability
on daily basis using visual means.

3.8 EMERGENCY RESPONSE PLAN (ERP)

The developer will develop an emergency response plan which will outline emergency
measures to be undertaken in the event of an accident / incidence. The emergence
response plan will detail:

¢ Immediate actions to be undertaken;

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafve District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

51
e Evacuation and / or containment measures; and
e Contact details for persons responsible for implementing emergency measures
as well as contact details of relevant authorities such as MSD and ECZ.

The emergency response measures will be communicated to all relevant employees
and the measures will be posted at strategic working areas within the quarry site. In
addition, a safety and environmental induction will be carried out for new employees.
The safety induction will cover; the use of personal protective devices, dangerous
areas, appropriated conduct, emergency response procedures and waste
management.

3.9 SITE DECOMMISSIONING AND REHABILITATION

The developer will put in place a progressive site reclamation plan. The plan will focus
on the reclamation of the Quarry Pit, Crushing Plant, Explosive magazine area, and
other disturbed areas within the project area at closure. The main objective of the plan
shall be:-

« Toreturn disturbed lands to conditions capable of supporting the former land use
and where this is not feasible or practical, the alternative sustainable land use;
and

e To prevent potential significant adverse effects on water sources.

3.9.1 Site Reclamation Plan

Quarry Pit

It is not known how large the quarry pit will be at closure of operations. Pit dewatering
will however cease and the pit will be left to flood. The potential post closure
sustainable uses of the pit will include irrigation for agriculture and fish farming or
aquaculture.

Final pit slopes will be checked for long term stability. Danger signs will be posted
around the pit and a boom placed across the access ramp to discourage eniry.

Crushing Plant
The following plant dismantling and disposal will be applied to the crushing plant at

closure of operations:-
« Breaking out and removal of all concrete foundations;
Dig up and removal of all electrical cables;
Dismantling of the mobile crusher;
Removal of all mechanical equipments;
General site cleanup;
Site leveling and reprofiling to establish natural drainage patterns across the site;
and
« Re-vegetation of the site with indigenous trees and grasses.

3.10 RECLAMATION COSTS
The following costs have been estimated to carry out site reclamation works.

52

t

3.10.1 Site Reclamation Costs
The site reclamation works will be associated with the activities highlighted, and related

costs in USD.

Decommissioning of Crushing Plant

The estimated dismantling and disposal costs for this component has been estimated to
be USD 7,500/ha. The component is expected to cover an area of about 0.5ha. The
estimated dismantling and disposal cost is therefore USD 3,750.

wary Pit
The post closure uses of the pit are to rehabilitate it progressively and turn it into a fish
farm or aquaculture. An estimated amount of USD 4,000 has been included for the
rehabilitation of the pit at closure. Progressive rehabilitation of the pit will be on-going
during operations.

General Site Clean up
A sum of USD 5,000 has been included for the general site cleanup of the entire area

and the erection of warning signs around the pit.

3.10.2 Total Site Reclamation Cost Estimates
The total closure estimates for Lu Hang Stone Mining Company Limited is USD 12,750 as
indicated in Table 3.10.2 (1).

Item No. Description Closure Costs (USD)
us Decommissioning of Crusher Plant 3,000

2. Quarry Pit 4,000

3. General Site Clean up 5,000

TOTAL RECLAMATION COST 12,000

Lu Hang Stone Mining Company Limited is therefore committed to comply with the
conditions of approval within the first year of operation.

Large Scale Mining Licence (LML) Application, Mwachilinga / Shantumbu Area, Kafue District. Lu Hang Stone Mining
Company Limited, Plot No.2440, Chipwenupwenu Road, Makeni, P.O.Box 33612, Lusaka.

53
